TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00741-CR




                                    Ricky Currie, Appellant


                                                v.


                                  The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
        NO. 2042872, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Ricky Currie seeks to appeal from a judgment of conviction for aggravated robbery.

Sentence was imposed on August 9, 2005. There was no motion for new trial. The deadline for

perfecting appeal was therefore September 8. Tex. R. App. P. 26.2(a)(1). Notice of appeal was filed

on October 12, 2005. Under the circumstances, we lack jurisdiction to dispose of the purported

appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.

1996).
              The appeal is dismissed.




                                          __________________________________________

                                          G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: December 2, 2005

Do Not Publish




                                             2